TO BE PUBLISHED

Supreme dinnri n"c: Benin§N A
  ©ATEMM~.D¢

 

KENTUCKY BAR ASSOCIATION MOVANT
.V. . IN SUPREME COURT
MICHAEL THORNSBURY RESPONDENT

KBA MEMBER NO. 70873

OPINION A.ND ORDER

Respondent, Michael Thornsbury, was admitted to the practice of law in
the Commonwealth of Kentucky on October 22, 1980. His bar roster address
is 500 Laketower Drive, Unit 32, Lexington, Kentucky 40502, and his member
number is 70873.

On September 19, 2013, Respondent was charged by the United States
Attorney for the Southern District of West Virginia with a felony offense for
conspiracy to violate the constitutional rights of another under 18 U.S.C. §
241. U.S. v. Thomsbury, 2:13-cr-00208 (S.D. W.Va. 2013). The indictments
stated that Respondent had engaged in criminal conspiracies in his role as
West Virginia Circuit Judge to frame his secretary’s husband for crimes he did
not commit following Respondent’s affair with his secretary. On October 2,

2013, Respondent pled guilty to the charge, for which he received a sentence of

50 months’ incarceration in federal prison. Respondent also tendered his
“Affldavit for Consent to Disbarment” in conjunction with his plea agreement.

The West Virginia Judicial Disciplinary Counsel concluded that
Respondent violated numerous West Virginia judicial canons and West Virginia
Rules of Professional Conduct 8.4(b). That provision is similar to Kentucky
Supreme Court Rule 3. 130 (8.4)(b) (committing a criminal act that reflects
adversely on the lawyer’s honesty, trustworthiness, or fitness as a lawyer in
other respects). On October 21, 2013, the West Virginia Supreme Court of
`Appeals of ordered that Respondent’s license to practice law be annulled by
voluntary consent.

On November 2, 2016, the Kentucky Bar Association (KBA) filed a
petition for reciprocal discipline pursuant to SCR 3.435. Pursuant to that rule,
Respondent is subject to identical reciprocal discipline in the Commonwealth of '
Kentucky unless he proves by substantial evidence: (a) a lack of jurisdiction or
fraud in the West Virginia disciplinary action, or (b) that his misconduct
warrants substantially different discipline in this Commonwealth.

On November 4, 2016 this 0ourt ordered the following:

Within twenty (20) days of the date of the-entry of this order,

Respondent is ordered to show cause why he should not be

permanently disbarred, as consistent with an order of identical

discipline from the Supreme Court of West Virginia.
Respondent failed to comply with the November 4, 2016, order,

ACCORDINGLY, IT IS ORDERED:

1. Respondent, Michael Thornsbury, KBA Member Number 70873, is

permanently disbarred, as consistent with an order of identical discipline from

2

the Supreme Court of West Virginia, effective from the entry of this opinion and
order,

2. Pursuant to SCR 3.390, Respondent shall, if he has not already done
so, Within ten (10) days from the entry of this Opinion and Order, notify all
clients, in writing, of his inability to represent them; notify, in writing, all
courts in which he has matters pending of his suspension from the practice of
law; and furnish copies of all letters of notice to the Office of Bar Counsel.
Furthermore, to the extent possible, Respondent shall immediately cancel and
cease any advertising activities in which he is engaged.

All sitting. All concur.

ENTERED: March 23, 2017. 2 g g
c_riéF JUSTICE